BLATGHFOBD, District Judge.
As the-register has thought it proper to postpone the proof of claims made by members of the family of one of the bankrupts, amounting to thirteen thousand five hundred and forty-eight dollars and sixty-two cents, until an assignee is chosen, on the ground that he-thinks that such claims ought to be investigated by the assignee, I do not think proper-that the son of the bankrupt, of whose family such persons are members, should become-such assignee. I therefore do not confirm or approve of his appointment.